NUMBER 13-07-00048-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CARLOS PEDRO ALVAREZ,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                      On appeal from the 24th District Court
                           of Refugio County, Texas.



                          MEMORANDUM OPINION

                 Before Justices Rodriguez, Benavides, and Vela
                        Memorandum Opinion Per Curiam

       Appellant, Carlos Pedro Alvarez, attempts to appeal his conviction for money

laundering. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal,” and “the defendant has waived the right of appeal.” See TEX . R.

APP. P. 25.2(a)(2).
       On January 21, 2010, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On March 29, 2010, counsel filed a brief with this Court regarding appellant’s right

to appeal. On May 11, 2010, the State filed a responsive brief. The Court, having

examined and fully considered appellant’s brief and the State’s brief, concludes that

appellant’s brief does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal. See, e.g., State v. Moore, 240
S.W.3d 248, 253-54 (Tex. Crim. App. 2007).

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.

                                                                  PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the
29th day of July, 2010.




                                               2